DETAILED ACTION
This office action is responsive to request for continued examination filed on September 28, 2022 in this application Shao et al., U.S. Patent Application No. 16/687,968 (Filed November 19, 2019) (“Shao”).  Claims 1, 3 – 8, 10 – 15, and 17 – 20 were pending.  Claim 1, 4, 6, 8, 11, 12, 15, 18, and 19 are amended.  Claim 21 is new.  Claims 1, 3 – 8, 10 – 15, and 17 – 21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on September 28, 2022 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 7 – 10 of the Applicant’s Remarks (“Remarks”) stating that the claims fail to recite an abstract idea and pointing to example 39 of the PEG, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § 101.
Example 39 of PEG recites claim limitations that retrieve data which is pre-solution routine computer activity and perform mathematical transformations which cannot be performed by a human and which do not recite particular mathematical concepts.  In contrast, the instant claims recite mental steps such as generating code snippet samples and applying labels to them based on prior code coverage reports, which are activities a developer could perform by reviewing prior code coverage reports and writing down code snippets and labels.  These mental steps are thus distinguished from the mathematical transformations of example 39.  In addition, the word “training,” which the instant specification discloses to merely involve mathematical functions that define an algorithm as evidenced in the specification at ¶ 0038 “machine learning algorithms,” fails to integrate the metal steps into a practical application or amount to significantly more. 
Therefore, the rejection made under 35 USC 101 is maintained.
2.	With respect to Applicant’s argument on pgs. 11 – 12 of the Remarks stating that the prior art fails to teach the newly added steps of label generation from code coverage reports of other code, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.
Prior art reference Kadakia teaches generating labels from reports that are not for the portion of code by disclosing extracting labels from a historical data set of code snippets from prior versions of the code.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17; id. at col. 4 ll. 45 – 48 (using historical data from prior versions).
Prior art reference Takawale teaches using code coverage data for the training and label extraction by disclosing the training data for the AI includes labels and is information associated with executed test cases, i.e. code coverage information, and is received from sources other than the current application under analysis.  Takawale at Abstract; id. at ¶¶ 0017, 0027, 0036 (training data is information from executed tests cases, i.e. code coverage); id. at ¶¶ 0016 & 0076 (training data received from other sources).
Therefore, the prior art references teach label generation from code coverage reports of other code.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites generating a set of samples from code snippets included in a portion of code, wherein each sample in the set of samples includes features of the code snippets; generating corresponding labels for the set of samples from, at least in part, one or more prior coverage reports generated from test cases of software, wherein the one or more prior coverage reports include a prior coverage report that is not for the portion of code; creating a training dataset by applying the labels to the set of samples, wherein the training dataset includes the set of samples with each sample including a label from the labels generated; and training a machine learning model using the labeled dataset to output code coverage weights for other code snippets, covers performance of the limitation that can be performed in the mind or by pen and paper and covers mathematical functions that define a Mathematical Algorithm but for the recitation of generic computer components.
That is, other than reciting “computer implemented” and “training a machine learning model”, nothing in the claim elements precludes the generating and creating steps from practically being performed in the mind.  The claimed “computer implemented” method would represent use of a generic computer.  The training step represents mathematical functions that define an algorithm as evidenced in the specification at ¶ 0038 “machine learning algorithms.”  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the Mathematical Algorithm, which falls within the “Mental Processes” and “Mathematical Algorithm” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional steps beyond the abstract ideas.  Accordingly, no additional elements integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 21 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadakia, United States Patent Publication No. 7,617,415 (Patented November 10, 2009, filed July 31, 2006) (“Kadakia”)  in view of Takawale et al., United States Patent Application Publication No. 2019/0213115 (Published July 11, 2019, filed January 8, 2018) (“Takawale”). 

Claims 1, 8, and 15
With respect to claims 1, 8, and 15, Kadakia teaches the invention as claimed including a computer-implemented method for optimizing code coverage, the computer- implemented method comprising:
generating a set of samples from code snippets included in a portion of code, wherein each sample in the set of samples includes features of the code snippets {Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a set of code snippets in the form of suggestive data for a code statement containing feature data on the code including code age, length of a basic block, number of variables & statements, and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17.}
generating corresponding labels for the set of samples… [from a report] that is not for the portion of code{Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a historical data set of code snippets from prior versions of the code in the form of suggestive data for a code statement and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17; id. at col. 4 ll. 45 - 48.}
creating a training dataset by applying the labels to the set of samples, wherein the training dataset includes the set of samples with each sample including a label from the labels generated; and {Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a set of code snippets in the form of suggestive data for a code statement, where the suggestive data is feature data on the code including code age, length of a basic block, number of variables & statements (complexity), and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17.}
training a [machine learning] model using the labeled dataset to output code coverage weights for other code snippets.   {Once the model has been trained on enough historical data it can be used to determine a testing priority risk for modified code and then a code coverage quality weight for the modified code is created by combining the risk with the code coverage to rank code in greater need of testing when its risk is high and coverage is low or in less need of testing when its risk is low and coverage is high.  Kadakia at col. 7 ll. 3 – 41; id. at col. 8 ll. 31 - 51.}
However, Kadakia doesn’t explicitly teach the limitation:
[generating labels] from, at least in part, one or more prior coverage reports generated from test cases of software, wherein the one or more prior coverage reports include a prior coverage report {Takawale does teach this limitation.  Takawale teaches that generating labels for code coverage analysis, as taught in Kadakia, may include where training data for the AI includes labels and is information associated with executed test cases, i.e. code coverage information, and is received from sources other than the current application under analysis.  Takawale at Abstract; id. at ¶¶ 0017, 0027, 0036 (training data is information from executed tests cases, i.e. code coverage); id. at ¶¶ 0016 & 0076 (training data received from other sources).
Kadakia and Takawale are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software testing, and both are trying to solve the problem of how to determine code coverage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine generating labels for code coverage analysis as taught in Kadakia, with obtaining labels from prior code coverage information, as taught in Takawale.  Kadakia notes that neural networks leverage existing large bodies of historical software project data.   Id. at col. 6 ll. 28 - 37.  Therefore, one having ordinary skill in the art would have been motivated to generating labels for code coverage analysis as taught in Kadakia, with obtaining labels from prior code coverage information, as taught in Takawale, for the purpose of using the known automation technique of a neural network on large amounts of historical data to build a machine learning model that has access to historical code coverage data.}

Claims 3, 10, and 17
With respect to claims 3, 10, and 17, Kadakia and Takawale teaches the invention as claimed including:
wherein the features include recent modification information, wherein the recent modification information includes added lines of code, and modified lines of code.  {Once the model has been trained on enough historical data it can be used to determine a testing priority risk for modified code and then a code coverage quality weight for the modified code is created by combining the risk with the code coverage to rank code in greater need of testing when its risk is high and coverage is low or in less need of testing when its risk is low and coverage is high.  Kadakia at col. 7 ll. 3 – 41; id. at col. 8 ll. 31 - 51.}

Claims 4, 11, and 18
With respect to claims 4, 11, and 18, Kadakia and Takawale teaches the invention as claimed including:
wherein generating the corresponding labels comprises: detecting prior code snippets in the one or more prior [coverage] reports similar to the samples; retrieving code [coverages] for the prior code snippets; and P201901447US01Page 24 of 28producing the corresponding labels for the set of samples, wherein the corresponding labels are the code [coverages] retrieved from the prior code snippets.  {Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a historical data set of code snippets from prior versions of the code in the form of suggestive data for a code statement, where the suggestive data is feature data on the code including code age, length of a basic block, number of variables & statements (complexity), and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17; id. at col. 4 ll. 45 - 48.}
code coverage reports {Training data for the AI includes labels and is information associated with executed test cases, i.e. code coverage information, and is received from sources other than the current application under analysis.  Takawale at Abstract; id. at ¶¶ 0017, 0027, 0036 (training data is information from executed tests cases, i.e. code coverage); id. at ¶¶ 0016 & 0076 (training data received from other sources).}

Claims 5, 12, and 19
With respect to claims 5, 12, and 19, Kadakia and Takawale teaches the invention as claimed including:
obtaining prior [coverage] reports generated during prior development cycles of the portion of code. {Code coverage quality estimator trains a neural network model to predict code coverage for code by extracting labels from a historical data set of code snippets from prior versions of the code in the form of suggestive data for a code statement, where the suggestive data is feature data on the code including code age, length of a basic block, number of variables & statements (complexity), and how maintainable the code is based on prior code development demonstrating the skill of the coder, and then feeding the code statements and labels into the model to train the model.  Kadakia at Abstract; id. at fig 2 & fig. 3; id. at col. 5 ln. 31 – col. 6 ln. 17; id. at col. 4 ll. 45 - 48.}
code coverage reports {Training data for the AI includes labels and is information associated with executed test cases, i.e. code coverage information, and is received from sources other than the current application under analysis.  Takawale at Abstract; id. at ¶¶ 0017, 0027, 0036 (training data is information from executed tests cases, i.e. code coverage); id. at ¶¶ 0016 & 0076 (training data received from other sources).}


Claims 6 and 13
With respect to claims 6 and 13, Kadakia and Takawale teaches the invention as claimed including:
preprocessing a second portion of code to generate a second set of samples, wherein each sample in the second set of samples include a second set of features; inputting the second set of samples into the machine learning model; and outputting, by the machine learning model, a customized code coverage for the code snippets located in the second portion of code.   {Once the model has been trained on enough historical data it can be used to determine a testing priority risk for modified code and then a code coverage quality weight for the modified code is created by combining the risk with the code coverage to rank code in greater need of testing when its risk is high and coverage is low or in less need of testing when its risk is low and coverage is high.  Kadakia at col. 7 ll. 3 – 41; id. at col. 8 ll. 31 - 51.}

Claims 7, 14, and 20
With respect to claims 7, 14, and 20, Kadakia and Takawale teaches the invention as claimed including:
wherein the customized code coverage includes a weight for each code snippet in the second portion of code which indicates a priority for testing.  {Once the model has been trained on enough historical data it can be used to determine a testing priority risk for modified code and then a code coverage quality weight for each statement in the modified code is created by combining the risk with the code coverage to rank code in greater need of testing when its risk is high and coverage is low or in less need of testing when its risk is low and coverage is high.  Kadakia at col. 7 ll. 3 – 41; id. at col. 8 ll. 31 - 51.}

Claim 21
With respect to claim 21, Kadakia and Takawale teaches the invention as claimed including:
wherein the features include static code analysis features, wherein the static analysis features include a number of lines of source code, a program complexity index, and program maintainability index. {Program features associated with the code include defect data and technical parameters [complexity index], availability information [maintainability index], metadata [abstract interpretation], information of an organization associated with the program, and flow analysis [data flow analysis].  Takawale at Abstract; id. at ¶¶ 0014 & 0016 (program features machine learning model); id. at ¶¶ 0023 – 0025 & 0080 (static analysis including flow information associated with the cloud application); id. at ¶ 0045 (code coverage report).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										October 8, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199